


Exhibit 10.5

 

PEREGRINE SYSTEMS, INC.

 

1994 STOCK OPTION PLAN

 

(as amended through July 8, 2002)(1)

 


1.                                       PURPOSES OF THE PLAN.  THE PURPOSES OF
THIS STOCK OPTION PLAN ARE TO ATTRACT AND RETAIN THE BEST AVAILABLE PERSONNEL
FOR POSITIONS OF SUBSTANTIAL RESPONSIBILITY, TO PROVIDE ADDITIONAL INCENTIVE TO
EMPLOYEES, DIRECTORS AND CONSULTANTS OF THE COMPANY AND ITS SUBSIDIARIES AND TO
PROMOTE THE SUCCESS OF THE COMPANY’S BUSINESS.  OPTIONS GRANTED UNDER THE PLAN
MAY BE INCENTIVE STOCK OPTIONS (AS DEFINED UNDER SECTION 422 OF THE CODE) OR
NON-STATUTORY STOCK OPTIONS, AS DETERMINED BY THE ADMINISTRATOR AT THE TIME OF
GRANT OF AN OPTION AND SUBJECT TO THE APPLICABLE PROVISIONS OF SECTION 422 OF
THE CODE, AS AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER.


 


2.                                       DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING DEFINITIONS SHALL APPLY:


 


(A)                                  “ADMINISTRATOR” MEANS THE BOARD OR ANY OF
ITS COMMITTEES APPOINTED PURSUANT TO SECTION 4 OF THE PLAN.


 


(B)                                 “APPLICABLE LAWS’’ MEANS THE REQUIREMENTS
RELATING TO THE ADMINISTRATION OF STOCK OPTION PLANS UNDER U.S. STATE CORPORATE
LAWS, U.S. FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR
QUOTATION SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE
APPLICABLE LAWS OF ANY FOREIGN COUNTRY OR JURISDICTION WHERE OPTIONS ARE, OR
WILL BE, GRANTED UNDER THE PLAN.


 


(C)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(D)                                 “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS:


 


(I)                                     ANY “PERSON” (AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT) BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL
VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(II)                                  THE CONSUMMATION OF A SALE OF THE
COMPANY’S ASSETS; OR


 


(III)                               THE CONSUMMATION OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUT-STANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY OR ITS PARENT) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING

 

--------------------------------------------------------------------------------

(1)                    Options granted prior to the amendment of the Plan in
July, 2002 but on or after April 17, 2001 shall be made pursuant to the terms of
the Plan then in effect and Options granted prior to April 17, 2001 shall be
made pursuant to the terms of the Plan then in effect.

1

--------------------------------------------------------------------------------


 


POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING
ENTITY OR ITS PARENT OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;
OR


 


(IV)                              A CHANGE IN THE COMPOSITION OF THE BOARD
OCCURRING WITHIN A TWO-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY
OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS’’ SHALL MEAN
DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE COMPANY AS OF THE APRIL 17,2001 OR
(B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE
VOTES OF AT LEAST A MAJORITY OF THOSE DIRECTORS WHOSE ELECTION OR NOMINATION WAS
NOT IN CONNECTION WITH ANY TRANSACTION DESCRIBED IN SUBSECTIONS (I), (II), OR
(III) ABOVE, OR IN CONNECTION WITH AN ACTUAL OR THREATENED PROXY CONTEST
RELATING TO THE ELECTION OF DIRECTORS TO THE COMPANY.


 


(E)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(F)                                    “COMMITTEE” MEANS A COMMITTEE APPOINTED
BY THE BOARD OF DIRECTORS IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


 


(G)                                 “COMMON STOCK” MEANS THE COMMON STOCK OF THE
COMPANY.


 


(H)                                 “COMPANY” MEANS PEREGRINE SYSTEMS, INC., A
DELAWARE CORPORATION.


 


(I)                                     “CONSULTANT” MEANS ANY PERSON, INCLUDING
AN ADVISOR, WHO IS ENGAGED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY TO RENDER
SERVICES AND IS COMPENSATED FOR SUCH SERVICES.


 


(J)                                     “CONTINUOUS STATUS AS AN EMPLOYEE OR
CONSULTANT” MEANS THAT THE EMPLOYMENT OR CONSULTING RELATIONSHIP OR DIRECTORSHIP
IS NOT INTERRUPTED OR TERMINATED BY THE EMPLOYEE, CONSULTANT OR DIRECTOR OR THE
COMPANY, OR ANY PARENT OR SUBSIDIARY.  CONTINUOUS STATUS AS AN EMPLOYEE,
DIRECTOR, OR CONSULTANT SHALL NOT BE CONSIDERED INTERRUPTED IN THE CASE OF:  (I)
ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY, INCLUDING SICK LEAVE, MILITARY
LEAVE, OR ANY OTHER PERSONAL LEAVE; PROVIDED, HOWEVER, THAT FOR PURPOSES OF
INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY EXCEED NINETY (90) DAYS, UNLESS
REEMPLOYMENT UPON THE EXPIRATION OF SUCH LEAVE IS GUARANTEED BY CONTRACT
(INCLUDING CERTAIN COMPANY POLICIES) OR STATUTE; PROVIDED, FURTHER, THAT ON THE
NINETY-FIRST (91ST) DAY OF ANY SUCH LEAVE (WHERE REEMPLOYMENT IS NOT GUARANTEED
BY CONTRACT OR STATUTE) THE OPTIONEE’S INCENTIVE STOCK OPTION SHALL CEASE TO BE
TREATED AS AN INCENTIVE STOCK OPTION AND WILL BE TREATED FOR TAX PURPOSES AS A
NONSTATUTORY STOCK OPTION; OR (II) TRANSFERS BETWEEN LOCATIONS OF THE COMPANY OR
BETWEEN THE COMPANY, ITS PARENT, ITS SUBSIDIARIES OR ITS SUCCESSOR.


 


(K)                                  “DIRECTOR” SHALL MEAN A MEMBER OF THE
BOARD.


 


(L)                                     “DISABILITY” MEANS TOTAL AND PERMANENT
DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE.


 


(M)                               “EMPLOYEE” MEANS ANY PERSON, INCLUDING
OFFICERS AND DIRECTORS, EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY OF
THE COMPANY.  THE PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY SHALL NOT BE
SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY.

 

2

--------------------------------------------------------------------------------


 


(N)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


(O)                                 “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE VALUE OF COMMON STOCK DETERMINED AS FOLLOWS:


 


(I)                                     IF THE COMMON STOCK IS LISTED ON ANY
ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT
LIMITATION THE NATIONAL MARKET SYSTEM OR THE NASDAQ SMALLCAP MARKET OF THE
NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR
SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED, AS QUOTED ON SUCH
EXCHANGE OR SYSTEM FOR THE LAST MARKET TRADING DAY PRIOR TO THE TIME OF
DETERMINATION) AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS
THE ADMINISTRATOR DEEMS RELIABLE;


 


(II)                                  IF THE COMMON STOCK IS REGULARLY QUOTED BY
A RECOGNIZED SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR
MARKET VALUE SHALL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASKED PRICES FOR THE
COMMON STOCK ON THE LAST MARKET TRADING DAY PRIOR TO THE DAY OF DETERMINATION,
AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR
DEEMS RELIABLE OR;


 


(III)                               IN THE ABSENCE OF AN ESTABLISHED MARKET FOR
THE COMMON STOCK, THE FAIR MARKET VALUE THEREOF SHALL BE DETERMINED IN GOOD
FAITH BY THE ADMINISTRATOR.


 


(P)                                 “INCENTIVE STOCK OPTION” MEANS AN OPTION
INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF
SECTION 422 OF THE CODE.


 


(Q)                                 “NONSTATUTORY STOCK OPTION” MEANS AN OPTION
NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


 


(R)                                    “NOTICE OF GRANT” MEANS A WRITTEN NOTICE
EVIDENCING CERTAIN TERMS AND CONDITIONS OF AN INDIVIDUAL OPTION GRANT.  THE
NOTICE OF GRANT IS PART OF THE OPTION AGREEMENT.


 


(S)                                  “OFFICER” MEANS A PERSON WHO IS AN OFFICER
OF THE COMPANY WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(T)                                    “OPTION” MEANS A STOCK OPTION GRANTED
PURSUANT TO THE PLAN.


 


(U)                                 “OPTION AGREEMENT” MEANS A WRITTEN AGREEMENT
BETWEEN THE COMPANY AND AN OPTIONEE EVIDENCING THE TERMS AND CONDITIONS OF AN
INDIVIDUAL OPTION GRANT.  THE OPTION AGREEMENT IS SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN.


 


(V)                                 “OPTIONED STOCK” MEANS THE COMMON STOCK
SUBJECT TO AN OPTION.


 


(W)                               “OPTIONEE” MEANS AN EMPLOYEE, DIRECTOR, OR
CONSULTANT WHO RECEIVES AN OPTION.

 

3

--------------------------------------------------------------------------------


 


(X)                                   “PARENT” MEANS A “PARENT CORPORATION”,
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(Y)                                 “PLAN” MEANS THIS 1994 STOCK OPTION PLAN, AS
AMENDED.


 


(Z)                                   “RULE 16B-3” MEANS RULE 16B-3 OF THE
EXCHANGE ACT OR ANY SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS
BEING EXERCISED WITH RESPECT TO THE PLAN.


 


(AA)                            “SALE OF THE COMPANY’S ASSETS’’ MEANS THE LEASE,
SALE OR OTHER DISPOSITION OF ALL, BUT NOT LESS THAN ALL, OF THE ASSETS OF THE
COMPANY UNLESS THE BOARD DECLARES THAT A TRANSACTION INVOLVING THE SALE OR OTHER
TRANSFER OF THE SECURITIES OF A SUBSIDIARY OR THE LEASE, SALE OR DISPOSITION OF
ASSETS OF THE COMPANY OR A SUBSIDIARY CONSTITUTES A SALE OF SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS, WHICH DETERMINATION MAY BE MADE BY THE BOARD IN ITS SOLE
AND ABSOLUTE DISCRETION AND NEED NOT BE DETERMINED FOR THE PURPOSES OF ALL
OPTIONS OR OPTIONEES BUT MAY BE DETERMINED ON A CASE BY CASE BASIS FOR EACH
INDIVIDUAL OPTION OR OPTIONEE.  FURTHER, WHETHER A TRANSACTION IS A SALE OF
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY NEED NOT BE DETERMINED WITH
REFERENCE TO THE DELAWARE GENERAL CORPORATION LAW OR CASES DECIDED THEREUNDER. 
BY WAY OF EXAMPLE BUT NOT OF LIMITATION AS TO WHAT CONSTITUTES A SALE OF THE
COMPANY’S ASSETS, THE SALE BY THE COMPANY OF ALL OF THE SECURITIES OF
PEREGRINE-REMEDY INC. OR THE LEASE, SALE OR DISPOSITION OF THE ASSETS OF
PEREGRINE-REMEDY INC. (INCLUDING THE SALE OR DISPOSITION OF ASSETS RELATED TO
THE BUSINESS OF PEREGRINE-REMEDY INC. CORPORATION BUT HELD BY THE COMPANY OR
ANOTHER OF THE COMPANY’S SUBSIDIARIES) WILL NOT BE A SALE OF THE COMPANY’S
ASSETS UNLESS IT IS SO DEEMED BY THE BOARD.


 


(BB)                          “SERVICE PROVIDER” MEANS AN EMPLOYEE, OFFICER,
CONSULTANT OR DIRECTOR.”


 


(CC)                            “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS
ADJUSTED IN ACCORDANCE WITH SECTION 11 BELOW.


 


(DD)                          “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION”,
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


3.                                       STOCK SUBJECT TO THE PLAN.  SUBJECT TO
THE PROVISIONS OF SECTION 11 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES
WHICH MAY BE OPTIONED AND SOLD UNDER THE PLAN IS 24,592,000, PLUS AN ANNUAL
INCREASE, EFFECTIVE JANUARY 1 OF EACH CALENDAR YEAR BEGINNING JANUARY 1, 1999
AND ENDING JANUARY 1, 2003, EQUAL TO SUCH NUMBER OF ADDITIONAL SHARES OF COMMON
STOCK AS MAY THEN BE REQUIRED TO FIX THE NUMBER OF SHARES OF COMMON STOCK THEN
AVAILABLE FOR NEW OPTION GRANTS AT AN AMOUNT NOT LESS THAN THE LESSER OF (I)
FOUR PERCENT (4%) OF THE COMPANY’S THEN ISSUED AND OUTSTANDING COMMON STOCK OR
(II) 16,000,000 SHARES.  THE SHARES MAY BE AUTHORIZED, BUT UNISSUED, OR
REACQUIRED COMMON STOCK.


 

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan.

 

4

--------------------------------------------------------------------------------


 


4.                                       ADMINISTRATION OF THE PLAN.


 


(A)                                  PROCEDURE.


 


(I)                                     MULTIPLE ADMINISTRATIVE BODIES.  THE
PLAN MAY BE ADMINISTERED BY DIFFERENT COMMITTEES WITH RESPECT TO DIFFERENT
OPTIONEES.


 


(II)                                  SECTION 162(M).  TO THE EXTENT THAT THE
ADMINISTRATOR DETERMINES IT TO BE DESIRABLE TO QUALIFY OPTIONS GRANTED HEREUNDER
AS “PERFORMANCE-BASED COMPENSATION’’ WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE, THE PLAN SHALL BE ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


 


(III)                               RULE 16B-3.  TO THE EXTENT DESIRABLE TO
QUALIFY TRANSACTIONS HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS
CONTEMPLATED HEREUNDER SHALL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR
EXEMPTION UNDER RULE 16B-3. (IV) OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED
ABOVE, THE PLAN SHALL BE ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE, WHICH
COMMITTEE SHALL BE CONSTITUTED TO SATISFY APPLICABLE LAWS.


 


(B)                                 POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE
PROVISIONS OF THE PLAN AND, IN THE CASE OF A COMMITTEE, THE SPECIFIC DUTIES
DELEGATED BY THE BOARD TO SUCH COMMITTEE, AND SUBJECT TO THE APPROVAL OF ANY
RELEVANT AUTHORITIES, INCLUDING THE APPROVAL, IF REQUIRED, OF ANY STOCK EXCHANGE
UPON WHICH THE COMMON STOCK IS LISTED, THE ADMINISTRATOR SHALL HAVE THE
AUTHORITY, IN ITS DISCRETION:


 


(I)                                     TO DETERMINE THE FAIR MARKET VALUE OF
THE COMMON STOCK, IN ACCORDANCE WITH SECTION 2(M) OF THE PLAN;


 


(II)                                  TO SELECT THE CONSULTANTS, DIRECTORS, AND
EMPLOYEES TO WHOM OPTIONS MAY FROM TIME TO TIME BE GRANTED HEREUNDER;


 


(III)                               TO DETERMINE WHETHER AND TO WHAT EXTENT
OPTIONS ARE GRANTED HEREUNDER;


 


(IV)                              TO MODIFY OR AMEND EACH OPTION, INCLUDING THE
DISCRETIONARY AUTHORITY TO EXTEND THE POST-TERMINATION EXERCISABILITY PERIOD OF
OPTIONS LONGER THAN IS OTHERWISE PROVIDED FOR IN THE PLAN;


 


(V)                                 TO APPROVE FORMS OF AGREEMENT FOR USE UNDER
THE PLAN;


 


(VI)                              TO DETERMINE THE TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE TERMS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER.  SUCH
TERMS AND CONDITIONS INCLUDE, BUT ARE NOT LIMITED TO, THE EXERCISE PRICE, THE
TIME OR TIMES WHEN OPTIONS MAY BE EXERCISED (WHICH MAY BE BASED ON PERFORMANCE
CRITERIA), ANY VESTING ACCELERATION OR WAIVER OF FORFEITURE RESTRICTIONS, AND
ANY RESTRICTION OR LIMITATION REGARDING ANY OPTION OF THE SHARES OF COMMON STOCK
RELATING THERETO, BASED IN EACH CASE ON SUCH FACTORS AS THE ADMINISTRATOR, IN
ITS SOLE DISCRETION, SHALL DETERMINE;

 

5

--------------------------------------------------------------------------------


 


(VII)                           TO DETERMINE WHETHER AND UNDER WHAT
CIRCUMSTANCES AN OPTION MAY BE SETTLED IN CASH UNDER SECTION 9 INSTEAD OF COMMON
STOCK;


 


(VIII)                        MARKET VALUE IF THE FAIR MARKET VALUE OF THE
COMMON STOCK COVERED BY SUCH OPTION HAS DECLINED SINCE THE DATE THE OPTION WAS
GRANTED; TO REDUCE THE EXERCISE PRICE OF ANY OPTION TO THE THEN CURRENT FAIR


 


(IX)                                TO ALLOW OPTIONEES TO SATISFY WITHHOLDING
TAX OBLIGATIONS BY ELECTING TO HAVE THE COMPANY WITHHOLD FROM THE SHARES TO BE
ISSUED UPON EXERCISE OF AN OPTION THAT NUMBER OF SHARES HAVING A FAIR MARKET
VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD.  THE FAIR MARKET VALUE OF THE
SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE THAT THE AMOUNT OF TAX TO
BE WITHHELD IS TO BE DETERMINED.  ALL ELECTIONS BY AN OPTIONEE TO HAVE SHARES
WITHHELD FOR THIS PURPOSE SHALL BE MADE IN SUCH FORM AND UNDER SUCH CONDITIONS
AS THE ADMINISTRATOR MAY DEEM NECESSARY OR ADVISABLE;


 


(X)                                   TO CONSTRUE AND INTERPRET THE TERMS OF THE
PLAN AND AWARDS GRANTED PURSUANT TO THE PLAN; AND


 


(XI)                                TO PRESCRIBE, AMEND, AND RESCIND RULES AND
REGULATIONS RELATING TO THE PLAN, INCLUDING RULES AND REGULATIONS RELATING TO
SUBPLANS ESTABLISHED FOR THE PURPOSE OF QUALIFYING FOR PREFERRED TAX TREATMENT
UNDER FOREIGN TAX LAWS.


 


(C)                                  EFFECT OF ADMINISTRATOR’S DECISION.  ALL
DECISIONS, DETERMINATIONS, AND INTERPRETATIONS OF THE ADMINISTRATOR SHALL BE
FINAL AND BINDING ON ALL OPTIONEES AND ANY OTHER HOLDERS OF ANY OPTIONS.


 


5.                                       ELIGIBILITY.


 


(A)                                  NONSTATUTORY STOCK OPTIONS MAY BE GRANTED
TO EMPLOYEES, DIRECTORS, AND CONSULTANTS.  INCENTIVE STOCK OPTIONS MAY BE
GRANTED ONLY TO EMPLOYEES.  AN EMPLOYEE, DIRECTOR, OR CONSULTANT WHO HAS BEEN
GRANTED AN OPTION MAY, IF OTHERWISE ELIGIBLE, BE GRANTED ADDITIONAL OPTIONS.


 


(B)                                 EACH OPTION SHALL BE DESIGNATED IN THE
WRITTEN OPTION AGREEMENT AS EITHER AN INCENTIVE STOCK OPTION OR A NONSTATUTORY
STOCK OPTION.  HOWEVER, NOTWITHSTANDING SUCH DESIGNATIONS, TO THE EXTENT THAT
THE AGGREGATE FAIR MARKET VALUE OF THE SHARES UNDERLYING INCENTIVE STOCK OPTIONS
ARE EXERCISABLE FOR THE FIRST TIME BY ANY OPTIONEE DURING ANY CALENDAR YEAR
(UNDER ALL PLANS OF THE COMPANY OR ANY PARENT OR SUBSIDIARY) IN EXCESS OF
$100,000, SUCH EXCESS SHALL BE TREATED AS NONSTATUTORY STOCK OPTIONS.


 


(C)                                  FOR PURPOSES OF SECTION 5(B), INCENTIVE
STOCK OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE
GRANTED, AND THE FAIR MARKET VALUE OF THE SHARES SHALL BE DETERMINED AS OF THE
TIME THE OPTION WITH RESPECT TO SUCH SHARES IS GRANTED.


 


(D)                                 THE PLAN SHALL NOT CONFER UPON ANY OPTIONEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTING RELATIONSHIP
WITH THE COMPANY OR SERVICE AS A DIRECTOR, NOR SHALL IT INTERFERE IN ANY WAY
WITH HIS OR HER RIGHT OR THE COMPANY’S RIGHT TO TERMINATE HIS OR HER EMPLOYMENT,
SERVICE AS A DIRECTOR OR CONSULTING RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

6

--------------------------------------------------------------------------------


 


(E)                                  LIMITATIONS.


 


(I)                                     NO EMPLOYEE SHALL BE GRANTED, IN ANY
FISCAL YEAR OF THE COMPANY, OPTIONS TO PURCHASE MORE THAN 900,000 SHARES.


 


(II)                                  THE FOREGOING LIMITATION SHALL BE ADJUSTED
PROPORTIONATELY IN CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS
DESCRIBED IN SECTION 11 (A).


 


(III)                               IF AN OPTION IS CANCELED (OTHER THAN IN
CONNECTION WITH A TRANSACTION DESCRIBED IN SECTION 1L), THE CANCELED OPTION WILL
BE COUNTED AGAINST THE LIMIT SET FORTH IN SECTION 5(E)(I).  FOR THIS PURPOSE, IF
THE EXERCISE PRICE OF AN OPTION IS REDUCED, THE TRANSACTION WILL BE TREATED AS A
CANCELLATION OF THE OPTION AND THE GRANT OF A NEW OPTION.


 


6.                                       TERM OF PLAN.  THE PLAN BECAME
EFFECTIVE UPON ITS ADOPTION BY THE BOARD OF DIRECTORS.  IT SHALL CONTINUE IN
EFFECT FOR A TERM OF TEN (10) YEARS FROM SUCH DATE, UNLESS SOONER TERMINATED
UNDER SECTION 13 OF THE PLAN.


 


7.                                       TERM OF OPTION.  THE TERM OF EACH
OPTION SHALL BE THE TERM STATED IN THE OPTION AGREEMENT; PROVIDED, HOWEVER, THAT
IN THE CASE OF AN INCENTIVE STOCK OPTION THE TERM SHALL BE NO MORE THAN TEN (10)
YEARS FROM THE DATE OF GRANT THEREOF.  HOWEVER, IN THE CASE OF AN INCENTIVE
STOCK OPTION GRANTED TO AN OPTIONEE WHO, AT THE TIME THE OPTION IS GRANTED, OWNS
STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING POWER OF ALL
CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE TERM OF THE
OPTION SHALL BE FIVE (5) YEARS FROM THE DATE OF GRANT THEREOF OR SUCH SHORTER
TERM AS MAY BE PROVIDED IN THE OPTION AGREEMENT.


 


8.                                       OPTION EXERCISE PRICE AND
CONSIDERATION.


 


(A)                                  THE PER SHARE EXERCISE PRICE FOR THE SHARES
TO BE ISSUED PURSUANT TO EXERCISE OF AN OPTION SHALL BE SUCH PRICE AS IS
DETERMINED BY THE BOARD, BUT SHALL BE SUBJECT TO THE FOLLOWING:


 


(I)                                     IN THE CASE OF AN INCENTIVE STOCK OPTION


 

(A)                              GRANTED TO AN EMPLOYEE WHO, AT THE TIME OF THE
GRANT OF SUCH INCENTIVE STOCK OPTION, OWNS STOCK REPRESENTING MORE THAN TEN
PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY
PARENT OR SUBSIDIARY, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS THAN 110% OF
THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.

 

(B)                                GRANTED TO ANY EMPLOYEE OTHER THAN AN
EMPLOYEE DESCRIBED IN THE PRECEDING PARAGRAPH, THE PER SHARE EXERCISE PRICE
SHALL BE NO LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF
GRANT.

 


(II)                                  IN THE CASE OF A NONSTATUTORY STOCK
OPTION, THE PER SHARE EXERCISE PRICE SHALL BE DETERMINED BY THE ADMINISTRATOR. 
HOWEVER, IN THE CASE OF A NONSTATUTORY STOCK OPTION INTENDED TO QUALIFY AS
“PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS THAN 100% OF THE FAIR MARKET
VALUE PER SHARE ON THE DATE OF GRANT.

 

7

--------------------------------------------------------------------------------


 


(III)                               NOTWITHSTANDING THE FOREGOING, OPTIONS MAY
BE GRANTED WITH A PER SHARE EXERCISE PRICE OF LESS THAN 100% OF THE FAIR MARKET
VALUE PER SHARE ON THE DATE OF GRANT PURSUANT TO A MERGER OR OTHER CORPORATE
TRANSACTION.


 


(B)                                 THE CONSIDERATION TO BE PAID FOR THE SHARES
TO BE ISSUED UPON EXERCISE OF AN OPTION, INCLUDING THE METHOD OF PAYMENT, SHALL
BE DETERMINED BY THE ADMINISTRATOR (AND, IN THE CASE OF AN INCENTIVE STOCK
OPTION, SHALL BE DETERMINED AT THE TIME OF GRANT) AND MAY CONSIST ENTIRELY OF
(1) CASH, (2) CHECK, (3) PROMISSORY NOTE, (4) OTHER SHARES WHICH (X) IN THE CASE
OF SHARES ACQUIRED UPON EXERCISE OF AN OPTION HAVE BEEN OWNED BY THE OPTIONEE
FOR MORE THAN SIX MONTHS ON THE DATE OF SURRENDER AND (Y) HAVE A FAIR MARKET
VALUE ON THE DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE
SHARES AS TO WHICH SAID OPTION SHALL BE EXERCISED, (5) CONSIDERATION RECEIVED BY
THE COMPANY UNDER A CASHLESS EXERCISE PROGRAM IMPLEMENTED BY THE COMPANY IN
CONNECTION WITH THE PLAN; (6) SUCH OTHER CONSIDERATION AND METHOD OF PAYMENT FOR
THE ISSUANCE OF SHARES TO THE EXTENT PERMITTED BY APPLICABLE LAWS, OR (7) ANY
COMBINATION OF THE FOREGOING METHODS OF PAYMENT.  IN MAKING ITS DETERMINATION AS
TO THE TYPE OF CONSIDERATION TO ACCEPT, THE BOARD SHALL CONSIDER IF ACCEPTANCE
OF SUCH CONSIDERATION MAY BE REASONABLY EXPECTED TO BENEFIT THE COMPANY.


 


9.                                       EXERCISE OF OPTION.


 


(A)                                  PROCEDURE FOR EXERCISE; RIGHTS AS A
SHAREHOLDER.  ANY OPTION GRANTED HEREUNDER SHALL BE EXERCISABLE AT SUCH TIMES
AND UNDER SUCH CONDITIONS AS DETERMINED BY THE BOARD, INCLUDING PERFORMANCE
CRITERIA WITH RESPECT TO THE COMPANY AND/OR THE OPTIONEE, AND AS SHALL BE
PERMISSIBLE UNDER THE TERMS OF THE PLAN.  ALL OPTIONS GRANTED HEREUNDER SHALL BE
EXERCISABLE AT THE RATE OF AT LEAST 20% PER YEAR OVER FIVE YEARS FROM THE DATE
THE OPTION IS GRANTED.  AN OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A
SHARE.


 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company.  Full
payment may, as authorized by the Board, consist of any consideration and method
of payment allowable under the Plan.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of such Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such Shares promptly upon exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 11 of
the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 


(B)                                 TERMINATION OF CONTINUOUS STATUS AS AN
EMPLOYEE, DIRECTOR, OR CONSULTANT.  IN THE EVENT THAT AN OPTIONEE’S CONTINUOUS
STATUS AS AN EMPLOYEE, DIRECTOR, OR CONSULTANT TERMINATES (BUT NOT IN THE EVENT
OF A CHANGE OF STATUS FROM EMPLOYEE TO

 

8

--------------------------------------------------------------------------------


 


CONSULTANT (IN WHICH CASE AN EMPLOYEE’S INCENTIVE STOCK OPTION SHALL
AUTOMATICALLY CONVERT TO A NONSTATUTORY STOCK OPTION ON THE NINETY-FIRST (91ST)
DAY FOLLOWING SUCH CHANGE OF STATUS) OR FROM CONSULTANT TO EMPLOYEE) OTHER THAN
UPON THE OPTIONEE’S DEATH OR DISABILITY, THE OPTIONEE MAY EXERCISE HIS OR HER
OPTION, WITHIN 90 DAYS OF THE DATE OF TERMINATION, AND ONLY TO THE EXTENT THAT
THE OPTIONEE WAS ENTITLED TO EXERCISE IT AT THE DATE OF TERMINATION (BUT IN NO
EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE
NOTICE OF GRANT); PROVIDED, HOWEVER, THAT (I) THE ADMINISTRATOR MAY IN ITS
DISCRETION EXTEND THE PERIOD OF EXERCISABILITY OF THE OPTION BEYOND A
TERMINATION OF AN OPTIONEE’S CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR, OR
CONSULTANT UNTIL A DATE NOT LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION
AS SET FORTH IN THE NOTICE OF GRANT AND (II) THE ADMINISTRATOR MAY IN ITS
DISCRETION EXTEND THE TERMINATION DATE FOR THE PURPOSE OF VESTING ACCRUAL TO A
DATE BEYOND THE ACTUAL TERMINATION DATE OF EMPLOYMENT (THE “DEEMED TERMINATION
DATE”) (BUT IN NO EVENT MAY THE DEEMED TERMINATION DATE BE LATER THAN THE
EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE NOTICE OF GRANT).  IN
THE EVENT THE ADMINISTRATOR SHALL EXERCISE SUCH DISCRETION TO EXTEND THE TERM OF
AN OPTION, SUCH OPTION SHALL BE EXERCISABLE DURING SUCH EXTENDED TERM TO THE
EXTENT IT WAS EXERCISABLE AT THE DATE OF SUCH TERMINATION OR THE DEEMED
TERMINATION DATE, AS APPLICABLE.  SIMILARLY, IN THE EVENT THE ADMINISTRATOR
SHALL EXERCISE SUCH DISCRETION TO EXTEND THE TERMINATION DATE OF AN OPTIONEE,
SUCH OPTION SHALL BE EXERCISABLE DURING SUCH TERM (OR SUCH EXTENDED TERM IF
APPLICABLE) TO THE EXTENT IT WOULD BE EXERCISABLE AT THE DEEMED TERMINATION
DATE.  IF AT THE DATE OF TERMINATION THE OPTIONEE IS NOT ENTITLED TO EXERCISE
HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNEXERCISABLE PORTION OF THE
OPTION SHALL REVERT TO THE PLAN.  IF AFTER TERMINATION THE OPTIONEE DOES NOT
EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED BY THE ADMINISTRATOR, THE
OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO
THE PLAN.


 


(C)                                  DISABILITY OF OPTIONEE.  IN THE EVENT OF
TERMINATION OF AN OPTIONEE’S CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR, OR
CONSULTANT AS A RESULT OF HIS OR HER DISABILITY, OPTIONEE MAY, BUT ONLY WITHIN
SIX (6) MONTHS FROM THE DATE OF SUCH TERMINATION (AND IN NO EVENT LATER THAN THE
EXPIRATION DATE OF THE TERM OF SUCH OPTION AS SET FORTH IN THE OPTION
AGREEMENT), EXERCISE THE OPTION TO THE EXTENT OTHERWISE ENTITLED TO EXERCISE IT
AT THE DATE OF SUCH TERMINATION.  TO THE EXTENT THAT OPTIONEE IS NOT ENTITLED TO
EXERCISE THE OPTION AT THE DATE OF TERMINATION, OR IF OPTIONEE DOES NOT EXERCISE
SUCH OPTION TO THE EXTENT SO ENTITLED WITHIN THE TIME SPECIFIED HEREIN, THE
OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO
THE PLAN.


 


(D)                                 DEATH OF OPTIONEE.  IN THE EVENT OF THE
DEATH OF AN OPTIONEE, THE OPTION SHALL VEST AND BECOME EXERCISABLE AS TO ALL OF
THE SHARES SUBJECT THERETO AND MAY BE EXERCISED WITHIN SUCH PERIOD OF TIME AS IS
SPECIFIED IN THE OPTION AGREEMENT (BUT IN NO EVENT LATER THAN THE EXPIRATION OF
THE TERM OF SUCH OPTION AS SET FORTH IN THE NOTICE OF GRANT), BY THE OPTIONEE’S
ESTATE OR BY A PERSON WHO ACQUIRES THE RIGHT TO EXERCISE THE OPTION BY BEQUEST
OR INHERITANCE.   IN THE ABSENCE OF A SPECIFIED TIME IN THE OPTION AGREEMENT,
THE OPTION SHALL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS FOLLOWING THE
OPTIONEE’S TERMINATION.  THE OPTION MAY BE EXERCISED BY THE EXECUTOR OR
ADMINISTRATOR OF THE OPTIONEE’S ESTATE OR, IF NONE, BY THE PERSON(S) ENTITLED TO
EXERCISE THE OPTION UNDER THE OPTIONEE’S WILL OR THE LAWS OF DESCENT OR
DISTRIBUTION.  IF THE OPTION IS NOT SO EXERCISED WITH THE SPECIFIED TIME, THE
OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO
THE PLAN.

 

9

--------------------------------------------------------------------------------


 


(E)                                  BUYOUT PROVISIONS.  THE ADMINISTRATOR MAY
AT ANY TIME OFFER TO BUY OUT FOR A PAYMENT IN CASH OR SHARES, AN OPTION
PREVIOUSLY GRANTED, BASED ON SUCH TERMS AND CONDITIONS AS THE ADMINISTRATOR
SHALL ESTABLISH AND COMMUNICATE TO THE OPTIONEE AT THE TIME THAT SUCH OFFER IS
MADE.


 


10.                                 NON-TRANSFERABILITY OF OPTIONS.  UNLESS
DETERMINED OTHERWISE, BY THE ADMINISTRATOR, OPTIONS MAY NOT BE SOLD, PLEDGED,
ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY
WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE
LIFETIME OF THE OPTIONEE, ONLY BY THE OPTIONEE.  IF THE ADMINISTRATOR MAKES AN
OPTION TRANSFERABLE, SUCH OPTION ;HALL CONTAIN SUCH ADDITIONAL TERMS AND
CONDITIONS AS THE ADMINISTRATOR DEEMS APPROPRIATE.


 


11.                                 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION
OR MERGER.


 


(A)                                  CHANGES IN CAPITALIZATION.  SUBJECT TO ANY
REQUIRED ACTION BY THE SHAREHOLDERS OF THE COMPANY, THE NUMBER OF SHARES OF
COMMON STOCK COVERED BY EACH OUTSTANDING OPTION, AND THE NUMBER OF SHARES OF
COMMON STOCK WHICH HAVE BEEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO
WHICH NO OPTIONS HAVE YET BEEN GRANTED OR WHICH HAVE BEEN RETURNED TO THE PLAN
UPON CANCELLATION OR EXPIRATION OF AN OPTION, AS WELL AS THE PRICE PER SHARE OF
COMMON STOCK COVERED BY EACH SUCH OUTSTANDING OPTION, SHALL BE PROPORTIONATELY
ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON
STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, OR ANY OTHER INCREASE OR
DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK EFFECTED WITHOUT RECEIPT
OF CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY
CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED
WITHOUT RECEIPT OF CONSIDERATION.”  SUCH ADJUSTMENT SHALL BE MADE BY THE BOARD,
WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING, AND CONCLUSIVE. 
EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF SHARES OF
STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS,
SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO,
THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN OPTION.


 


(B)                                 DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF
THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE BOARD SHALL NOTIFY
THE OPTIONEE AT LEAST FIFTEEN (15) DAYS PRIOR TO SUCH PROPOSED ACTION.   TO THE
EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, THE OPTION WILL TERMINATE
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.


 


(C)                                  MERGER OR ASSET SALE.  IN THE EVENT OF A
MERGER OF THE COMPANY WITH OR INTO ANOTHER CORPORATION, OR UPON THE SALE OF THE
COMPANY’S ASSETS, EACH OUTSTANDING OPTION SHALL BE ASSUMED OR AN EQUIVALENT
OPTION SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE
SUCCESSOR CORPORATION.  IN THE EVENT THAT THE SUCCESSOR CORPORATION REFUSES TO
ASSUME OR SUBSTITUTE FOR THE OPTION, THE OPTIONEE SHALL FULLY VEST IN AND HAVE
THE RIGHT TO EXERCISE THE OPTION AS TO ALL OF THE OPTIONED STOCK, INCLUDING
SHARES AS TO WHICH IT WOULD NOT OTHERWISE BE VESTED OR EXERCISABLE.  IF AN
OPTION IS NOT ASSUMED OR SUBSTITUTED (AND ALREADY WAS EXERCISABLE OR BECOMES
FULLY VESTED AND EXERCISABLE IN LIEU OF ASSUMPTION OR SUBSTITUTION), THE
ADMINISTRATOR SHALL NOTIFY THE OPTIONEE IN WRITING OR ELECTRONICALLY THAT THE
OPTION SHALL BE FULLY VESTED AND EXERCISABLE FOR A PERIOD OF FIFTEEN (15) DAYS
FROM THE DATE OF SUCH NOTICE, AND THE OPTION SHALL TERMINATE UPON THE EXPIRATION
OF SUCH

 

10

--------------------------------------------------------------------------------


 


PERIOD.  FOR THE PURPOSES OF THIS PARAGRAPH, THE OPTION SHALL BE CONSIDERED
ASSUMED IF, FOLLOWING THE MERGER OR SALE OF THE COMPANY’S ASSETS, THE OPTION OR
RIGHT CONFERS THE RIGHT TO PURCHASE OR RECEIVE, FOR EACH SHARE OF OPTIONED STOCK
SUBJECT TO THE OPTION IMMEDIATELY PRIOR TO THE MERGER OR SALE OF THE COMPANY’S
ASSETS, THE CONSIDERATION (WHETHER STOCK, CASH, OR OTHER SECURITIES OR PROPERTY)
RECEIVED IN THE MERGER OR SALE OF THE COMPANY’S ASSETS BY HOLDERS OF COMMON
STOCK FOR EACH SHARE HELD ON THE EFFECTIVE DATE OF THE TRANSACTION (AND IF
HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF CONSIDERATION CHOSEN
BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES); PROVIDED, HOWEVER, THAT
IF SUCH CONSIDERATION RECEIVED IN THE MERGER OR OF THE SALE OF THE COMPANY’S
ASSETS IS NOT SOLELY COMMON STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT,
THE ADMINISTRATOR MAY, WITH THE CONSENT OF THE SUCCESSOR CORPORATION, PROVIDE
FOR THE CONSIDERATION TO BE RECEIVED UPON THE EXERCISE OF THE OPTION, FOR EACH
SHARE OF OPTIONED STOCK SUBJECT TO THE OPTION, TO BE SOLELY COMMON STOCK OF THE
SUCCESSOR CORPORATION OR ITS PARENT EQUAL IN FAIR MARKET VALUE TO THE PER SHARE
CONSIDERATION RECEIVED BY HOLDERS OF COMMON STOCK IN THE MERGER OR SALE OF THE
COMPANY’S ASSETS.


 


12.                                 TIME OF GRANTING OPTIONS.  THE DATE OF GRANT
OF AN OPTION SHALL, FOR ALL PURPOSES, BE THE DATE ON WHICH THE ADMINISTRATOR
MAKES THE DETERMINATION GRANTING SUCH OPTION, OR SUCH OTHER DATE AS IS
DETERMINED BY THE BOARD.  NOTICE OF THE DETERMINATION SHALL BE GIVEN TO EACH
EMPLOYEE OR CONSULTANT TO WHOM AN OPTION IS SO GRANTED WITHIN A REASONABLE TIME
AFTER THE DATE OF SUCH GRANT.


 


13.                                 AMENDMENT AND TERMINATION OF THE PLAN.


 


(A)                                  AMENDMENT AND TERMINATION.  THE BOARD MAY
AT ANY TIME AMEND, ALTER, SUSPEND, OR DISCONTINUE THE PLAN, BUT NO AMENDMENT,
ALTERATION, SUSPENSION, OR DISCONTINUATION SHALL BE MADE WHICH WOULD IMPAIR THE
RIGHTS OF ANY OPTIONEE UNDER ANY GRANT THERETOFORE MADE, WITHOUT HIS OR HER
CONSENT.  IN ADDITION, TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY WITH
APPLICABLE LAWS, THE COMPANY SHALL OBTAIN SHAREHOLDER APPROVAL OF ANY PLAN
AMENDMENT IN SUCH A MANNER AND TO SUCH A DEGREE AS REQUIRED.


 


(B)                                 EFFECT OF AMENDMENT OR TERMINATION.  ANY
SUCH AMENDMENT OR TERMINATION OF THE PLAN SHALL NOT AFFECT OPTIONS ALREADY
GRANTED, AND SUCH OPTIONS SHALL REMAIN IN FULL FORCE AND EFFECT AS IF THIS PLAN
HAD NOT BEEN AMENDED OR TERMINATED, UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE
OPTIONEE AND THE BOARD, WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE
OPTIONEE AND THE COMPANY.  TERMINATION OF THE PLAN SHALL NOT AFFECT THE
ADMINISTRATOR’S ABILITY TO EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH
RESPECT TO OPTIONS GRANTED UNDER THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


 


14.                                 CONDITIONS UPON ISSUANCE OF SHARES.  SHARES
SHALL NOT BE ISSUED PURSUANT TO THE EXERCISE OF AN OPTION UNLESS THE EXERCISE OF
SUCH OPTION AND THE ISSUANCE AND DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL
COMPLY WITH APPLICABLE LAWS AND SHALL BE FURTHER SUBJECT TO THE APPROVAL OF
COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.


 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell

 

11

--------------------------------------------------------------------------------


 

or distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned relevant provisions of
law.

 


15.                                 RESERVATION OF SHARES.  THE COMPANY, DURING
THE TERM OF THIS PLAN, WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER
OF SHARES AS SHALL BE SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


 

The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 


16.                                 AGREEMENTS.  OPTIONS SHALL BE EVIDENCED BY
WRITTEN AGREEMENTS IN SUCH FORM AS THE BOARD SHALL APPROVE FROM TIME TO TIME.


 


17.                                 STOCKHOLDER APPROVAL.  CONTINUANCE OF THE
PLAN SHALL BE SUBJECT TO APPROVAL BY THE STOCKHOLDERS OF THE COMPANY WITHIN
TWELVE (12) MONTHS BEFORE OR AFTER THE DATE THE PLAN IS ADOPTED.  SUCH
STOCKHOLDER APPROVAL SHALL BE OBTAINED IN THE DEGREE AND MANNER REQUIRED UNDER
APPLICABLE LAWS.

 

12

--------------------------------------------------------------------------------


 

PEREGRINE SYSTEMS, INC.

 

1994 STOCK PLAN

 

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

I.                                         NOTICE OF STOCK OPTION GRANT

 

You have been granted an option to purchase Common Stock of the company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

 

Date of Grant:

 

Vesting Commencement Date:

 

Exercise Price per Share:

 

Total Number of Shares Granted:

 

Type of Option:

 

Term/Expiration Date:

 

Vesting Schedule:

 

25% of the total number of Shares subject to the Option shall vest twelve months
. after the Vesting Commencement Date, and 6.25% of the total number of Shares
subject to the Option shall vest each quarter thereafter, provided that Shares
actually will vest on any such date only if the Optionee is a Service Provider
on such date.

 

Notwithstanding the preceding, all of the Shares subject to the Option shall
vest on the date the Optionee ceases to’ be a Service Provider if (and only ii)
the cessation as a Service Provider (1) occurs within 12 months after a Change
of Control, and (2) either was by action (a) of the Company for a reason other
than Cause, or (b) of the Employee for Good Reason.

 

For purposes of the preceding paragraph, Cause means (i) any act of personal
dishonesty taken in connection with the Optionee’s responsibilities as a Service
Provider that is intended to result in his or her substantial personal
enrichment, (ii) the Optionee’s conviction or plea of no contest to a crime that
will have a detrimental effect on the Company’s reputation or business, (iii)
willful misconduct by the Optionee that is injurious to the Company, or (iv) the
Optionee’s continued violation of his or her obligations to the Company after
the Optionee has been delivered written notice of the violation and given a
reasonable opportunity to cure.  Good Reason means, without the Optionee’s
written consent (i) a material reduction in the Optionee’s duties and/or status
at the Company, (ii) the Optionee’s principal work location being moved more
than 30 miles, (iii) the Company

 

13

--------------------------------------------------------------------------------


 

reducing the Optionee’s base salary below his or her salary immediately before
the Change of Control, or (iv) the Company reducing the Optionee’s bonus
opportunity below his or her bonus opportunity immediately before the Change of
Control.

 

Termination Period:

 

This Option may be exercised for 90 days after termination of Optionee’s
Continuous Status as an Employee or Consultant, or such longer period as may be
applicable upon death or disability of Optionee as provided in the Plan, but in
no event later than the Term/Expiration Date as provided above.

 

II.                                     AGREEMENT

 


1.                                       GRANT OF OPTION.  PEREGRINE SYSTEMS,
INC., A DELAWARE CORPORATION (THE “COMPANY”), HEREBY GRANTS TO THE INDIVIDUAL
NAMED IN THE NOTICE OF STOCK OPTION GRANT (THE “NOTICE OF GRANT”), HEREAFTER THE
OPTIONEE, AN OPTION (THE .”OPTION”) TO PURCHASE THE TOTAL NUMBER OF SHARES OF
COMMON STOCK (THE “SHARES”) SET FORTH IN THE NOTICE OF GRANT, AT THE EXERCISE
PRICE PER SHARE SET FORTH IN THE NOTICE OF GRANT (THE “EXERCISE PRICE”) SUBJECT
TO THE TERMS, DEFINITIONS, AND PROVISIONS OF THE 1994 STOCK OPTION PLAN (THE
“PLAN”) ADOPTED BY THE COMPANY, WHICH IS INCORPORATED HEREIN BY REFERENCE. 
UNLESS OTHERWISE DEFINED HEREIN, THE TERNS DEFINED IN THE PLAN SHALL HAVE THE
SAME DEFINED MEANINGS IN THIS OPTION.


 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO:), this
Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code.  However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code
Section 422(d), it shall be treated as a Nonstatutory Stock Option (“NSO”).

 


2.                                       EXERCISE OF OPTION.


 


(A)                                  RIGHT TO EXERCISE.  THIS OPTION SHALL BE
EXERCISABLE DURING ITS TERM IN ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN
THE NOTICE OF GRANT AND WITH THE PROVISIONS OF SECTION 9 OF THE PLAN.  THIS
OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A SHARE.


 


(B)                                 METHOD OF EXERCISE.  THIS OPTION SHALL BE
EXERCISABLE BY NOTICE (IN A FORM AND MANNER SATISFACTORY TO THE COMPANY) WHICH
SHALL STATE THE ELECTION TO EXERCISE THE OPTION, THE NUMBER OF SHARES IN RESPECT
OF WHICH THE OPTION IS BEING EXERCISED, AND SUCH OTHER REPRESENTATIONS AND
AGREEMENTS AS TO THE HOLDER’S INVESTMENT INTENT WITH RESPECT TO SUCH SHARES OF
COMMON STOCK AS MAY BE REQUIRED BY THE COMPANY PURSUANT TO THE PROVISIONS OF THE
PLAN.  THIS OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY THE COMPANY
OF SUCH NOTICE ACCOMPANIED BY THE EXERCISE PRICE.


 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with Applicable Laws.  Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.

 

14

--------------------------------------------------------------------------------


 


3.                                       METHOD OF PAYMENT.  PAYMENT OF THE
EXERCISE PRICE SHALL BE BY ANY OF THE FOLLOWING, OR A COMBINATION THEREOF, AT
THE ELECTION OF THE OPTIONEE:


 


(I)                                     CASH; OR


 


(II)                                  CHECK; OR


 


(III)                               SURRENDER OF OTHER SHARES OF COMMON STOCK OF
THE COMPANY WHICH (A) IN THE CASE OF SHARES ACQUIRED PURSUANT TO THE EXERCISE OF
A COMPANY OPTION, HAVE BEEN OWNED BY THE OPTIONEE FOR MORE THAN SIX (6) MONTHS
ON THE DATE OF SURRENDER, AND (B) HAVE A FAIR MARKET VALUE ON THE DATE OF
SURRENDER EQUAL TO THE EXERCISE PRICE OF THE SHARES AS TO WHICH THE OPTION IS
BEING EXERCISED; OR


 


(IV)                              CONSIDERATION RECEIVED BY THE COMPANY UNDER A
CASHLESS EXERCISE PROGRAM IMPLEMENTED BY THE COMPANY IN CONNECTION WITH THE
PLAN.


 


4.                                       RESTRICTIONS ON EXERCISE.  THIS OPTION
MAY NOT BE EXERCISED UNTIL SUCH TIME AS THE PLAN HAS BEEN APPROVED BY THE
SHAREHOLDERS OF THE COMPANY, OR IF THE ISSUANCE OF SUCH SHARES UPON SUCH
EXERCISE OR THE METHOD OF PAYMENT OF CONSIDERATION FOR SUCH SHARES WOULD
CONSTITUTE A VIOLATION OF APPLICABLE LAWS.  AS A CONDITION TO THE EXERCISE OF
THIS OPTION, THE COMPANY MAY REQUIRE OPTIONEE TO MAKE ANY REPRESENTATION AND
WARRANTY TO THE COMPANY AS MAY BE REQUIRED BY ANY APPLICABLE LAW OR REGULATION.


 


5.                                       NON-TRANSFERABILITV OF OPTION.  THIS
OPTION MAY NOT BE TRANSFERRED IN ANY MANNER OTHERWISE THAN BY WILL OR BY THE
LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED DURING THE LIFETIME OF
OPTIONEE ONLY BY HIM.  THE TERMS OF THIS OPTION SHALL BE BINDING UPON THE
EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS, AND ASSIGNS OF THE OPTIONEE.


 


6.                                       TERM OF OPTION.  THIS OPTION MAY BE
EXERCISED ONLY WITHIN THE TERM SET OUT IN THE NOTICE OF GRANT, AND MAY BE
EXERCISED DURING SUCH TERM ONLY IN ACCORDANCE WITH THE PLAN AND THE TERMS OF
THIS OPTION AGREEMENT.


 


7.                                       TAX CONSEQUENCES.  SET FORTH BELOW IS A
BRIEF SUMMARY AS OF THE DATE OF THIS OPTION OF SOME OF THE FEDERAL AND LOCAL TAX
CONSEQUENCES OF EXERCISE OF THIS OPTION AND DISPOSITION OF THE SHARES.  THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS GRE SUBJECT
TO CHANGE.  OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION
OR DISPOSING OF THE SHARES.


 


(I)                                     EXERCISE OF ISO.  IF THIS OPTION
QUALIFIES AS AN ISO, THERE WILL BE NO REGULAR FEDERAL INCOME TAX LIABILITY OR
LOCAL INCOME TAX LIABILITY UPON THE EXERCISE OF THE OPTION, ALTHOUGH THE EXCESS,
IF ANY, OF THE FAIR MARKET VALUE OF THE SHARES ON THE DATE OF EXERCISE OVER THE
EXERCISE PRICE WILL BE TREATED AS AN ADJUSTMENT TO THE ALTERNATIVE MINIMUM TAX
FOR FEDERAL TAX PURPOSES AND MAY SUBJECT THE OPTIONEE TO THE ALTERNATIVE MINIMUM
TAX IN THE YEAR OF EXERCISE.


 


(II)                                  EXERCISE OF NONSTATUTORY STOCK OPTION. 
THERE MAY BE A REGULAR FEDERAL INCOME TAX LIABILITY AND LOCAL INCOME TAX
LIABILITY UPON THE EXERCISE OF A NONSTATUTORY STOCK OPTION.  THE OPTIONEE WILL
BE TREATED AS HAVING RECEIVED COMPENSATION

 

15

--------------------------------------------------------------------------------


 


INCOME (TAXABLE AT ORDINARY INCOME TAX RATES) EQUAL TO THE EXCESS, IF ANY, OF
THE FAIR MARKET VALUE OF THE SHARES ON THE DATE OF EXERCISE OVER THE EXERCISE
PRICE.  IF OPTIONEE IS AN EMPLOYEE, THE COMPANY WILL BE REQUIRED TO WITHHOLD
FROM OPTIONEE’S COMPENSATION OR COLLECT FROM OPTIONEE AND PAY TO THE APPLICABLE
TAXING AUTHORITIES AN AMOUNT EQUAL TO A PERCENTAGE OF THIS COMPENSATION INCOME
AT THE TIME OF EXERCISE.


 


(III)                               DISPOSITION OF SHARES.  IN THE CASE OF AN
NSO, IF SHARES ARE HELD FOR AT LEAST ONE YEAR, ANY GAIN REALIZED ON DISPOSITION
OF THE SHARES WILL BE TREATED AS LONG-TERM CAPITAL GAIN FOR FEDERAL AND LOCAL
INCOME TAX PURPOSES, IN THE CASE OF AN ISO, IF SHARES TRANSFERRED PURSUANT TO
THE OPTION ARE HELD FOR AT LEAST ONE YEAR AFTER EXERCISE AND ARE DISPOSED OF AT
LEAST TWO YEARS AFTER THE DATE OF GRANT, ANY GAIN REALIZED ON DISPOSITION OF THE
SHARES WILL ALSO BE TREATED AS LONG-TERM CAPITAL GAIN FOR FEDERAL AND LOCAL
INCOME TAX PURPOSES.  IF SHARES PURCHASED UNDER AN ISO ARE DISPOSED OF WITHIN
SUCH ONE-YEAR PERIOD OR WITHIN TWO YEARS AFTER THE DATE OF GRANT, ANY GAIN
REALIZED ON SUCH DISPOSITION WILL BE TREATED AS COMPENSATION INCOME (TAXABLE AT
ORDINARY INCOME RATES) TO THE EXTENT OF THE DIFFERENCE BETWEEN THE EXERCISE
PRICE AND THE LESSER OF (1) THE FAIR MARKET VALUE OF THE SHARES ON THE DATE OF
EXERCISE, OR (2) THE SALE PRICE OF THE SHARES.


 


(IV)                              NOTICE OF DISQUALIFYING DISPOSITION OF ISO
SHARES.  IF THE OPTION GRANTED TO OPTIONEE HEREIN IS AN ISO, AND IF OPTIONEE
SELLS OR OTHERWISE DISPOSES OF ANY OF THE SHARES ACQUIRED PURSUANT TO THE ISO ON
OR BEFORE THE LATER OF (1) THE DATE TWO YEARS AFTER THE DATE OF GRANT, OR (2)
THE DATE ONE YEAR AFTER THE DATE OF EXERCISE, THE OPTIONEE SHALL IMMEDIATELY
NOTIFY THE COMPANY IN WRITING OF SUCH DISPOSITION.  OPTIONEE AGREES THAT
OPTIONEE MAY BE SUBJECT TO INCOME TAX WITHHOLDING BY THE COMPANY ON THE
COMPENSATION INCOME RECOGNIZED BY THE OPTIONEE.


 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER).  OPTIONEE NOTICE, OR THE STOCK OPTION AGREEMENT,
NOR IN THE COMPANY’S FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS STOCK
OPTION PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON
OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY
THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME,
WITH OR WITHOUT CAUSE.

 

Optionee acknowledges receipt of a copy of the Stock Option Agreement and Plan
and represents that he or she is familiar with the terns and provisions thereof,
and hereby accepts this Option subject to all of the terms and provisions
thereof.  Optionee has reviewed the Plan and this Option in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option and filly understands all provisions of the Option.  Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or this

 

16

--------------------------------------------------------------------------------


 

Option.  Optionee further agrees to notify the Company upon any change in the
residence address indicated below.

 

OPTIONEE

PEREGRINE SYSTEMS, INC.

 

a Delaware corporation

 

 

 

 

 

Print Name of Optionee

 

 

 

 

 

 

 

Signature of Optionee

Gary G. Greenfield

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Residential Address

 

 

17

--------------------------------------------------------------------------------
